The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 19, 2021

                               2021COA111

No. 18CA0464, Peo v Caswell — Crimes — Cruelty to Animals

— Prior Convictions

     As a matter of first impression, the division considers whether

the Colorado legislature intended that prior convictions constitute a

penalty enhancer rather than a substantive element of the offense

of cruelty to animals, § 18-9-202, C.R.S. 2020. Applying the

supreme court’s analysis in Linnebur v. People, 2020 CO 79M, the

division concludes that the legislature clearly intended that prior

convictions constitute a penalty enhancer and, therefore, affirm

Constance E. Caswell’s felony convictions.

     The division also considers whether the trial court erred by

denying (1) three of Caswell’s for-cause challenges; (2) Caswell’s

pretrial motion to suppress; and (3) evidentiary objections at trial.
COLORADO COURT OF APPEALS                                       2021COA111


Court of Appeals No. 18CA0464
Lincoln County District Court No. 16CR32
Honorable Robert Lung, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Constance Eileen Caswell,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division II
                         Opinion by JUDGE ROMÁN
                       Harris and Lipinsky, JJ., concur

                         Announced August 19, 2021


Philip J. Weiser, Attorney General, Rebecca A. Adams, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jessica A. Pitts, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    A jury found defendant, Constance Eileen Caswell, guilty of

 forty-three counts of cruelty to animals. § 18-9-202, C.R.S. 2020.

 The trial court sentenced her to forty-three days in jail, eight years

 of probation, and community service, and assessed fines and costs.

 Caswell contends on appeal that reversal is required because the

 trial court erred by (1) entering felony convictions even though the

 People did not prove beyond a reasonable doubt, to a jury, that

 Caswell had a prior conviction for cruelty to animals; (2) denying

 three for-cause challenges to potential jurors; (3) denying Caswell’s

 pretrial motion to suppress evidence of dead dogs; and (4) admitting

 the evidence of dead dogs at trial contrary to CRE 403 and CRE

 404(b). We affirm.

                           I.    Background

¶2    Investigators from the Lincoln County Sheriff’s Office seized

 twenty-nine dogs, four cats, five birds, and five horses from

 Caswell’s property after observing no food or water available for the

 dogs; no water or fresh air for the cats; no food, drinkable water, or

 fresh air for the birds; and no drinkable water and insufficient food

 for the horses. In addition, enclosed spaces holding animals were

 covered in trash and feces and smelled strongly of ammonia.


                                    1
 Further, the majority of the seized animals were underweight, some

 were dehydrated, and some had untreated medical conditions,

 including lacerations. Investigators also exhumed five dead dogs,

 although the investigators could not discern when or how the dogs

 had died.

¶3    The People charged Caswell with forty-three counts of cruelty

 to animals. The jury convicted her on all counts. At sentencing,

 Caswell conceded that she had previously been convicted of cruelty

 to animals.1 During sentencing, the trial court treated Caswell’s

 prior convictions as sentence enhancers rather than as elements of

 the offense of cruelty to animals that a jury must find beyond a

 reasonable doubt. The court’s finding that Caswell had prior

 convictions elevated her misdemeanor offenses to felonies.

                            II.   Analysis

¶4    As a matter of first impression, we consider whether the

 Colorado legislature intended that prior convictions constitute a




 1Before trial, defense counsel moved for a bifurcated jury trial to
 determine whether Caswell had a prior conviction. The trial court
 denied Caswell’s motion, ruling that the prior conviction was a
 sentence enhancer and, therefore, a bifurcated jury trial was
 unnecessary.

                                   2
 penalty enhancer rather than a substantive element of the offense

 of cruelty to animals. Because we conclude the trial court applied

 the correct standard when it determined whether Caswell was

 entitled to a jury determination of the prior conviction, we affirm

 her sentence and consider her for-cause challenges, motion to

 suppress, and evidentiary challenges.

                          A.   Prior Convictions

¶5    Caswell contends the General Assembly intended prior

 convictions to constitute elements of the offense of felony cruelty to

 animals and, therefore, her conviction must be reversed because

 her prior conviction was not proven to a jury beyond a reasonable

 doubt. She relies on the analysis in our supreme court’s recent

 decision in Linnebur v. People, 2020 CO 79M. We agree that the

 analysis in Linnebur is instructive, but we disagree that it requires a

 reversal in this case.

             1.    Standard of Review and Applicable Law

¶6    “Whether a statutory provision constitutes a sentence

 enhancer or a substantive element of an offense presents a question

 of law that we review de novo.” Id. at ¶ 9. Because “[t]he General

 Assembly has plenary authority to define criminal conduct and to


                                    3
 establish the elements of criminal liability,” we construe the cruelty

 to animals statute to ascertain and give effect to the legislature’s

 intent. Id.

¶7    To discern the legislature’s intent, “we look first to the

 language of the statute, giving its words and phrases their plain

 and ordinary meanings.” Id. (quoting McCoy v. People, 2019 CO 44,

 ¶ 37). “If the plain language of the statute demonstrates a clear

 legislative intent, we look no further in conducting our analysis.”

 Id. (quoting Springer v. City & Cnty. of Denver, 13 P.3d 794, 799

 (Colo. 2000)).

¶8    If a statute does not explicitly designate whether a fact is an

 element of a crime or a sentencing factor, we look to the “(1)

 language and structure [of the statute], (2) tradition, (3) risk of

 unfairness, (4) severity of the sentence, and (5) legislative history” to

 determine the General Assembly’s intent. Id. at ¶ 10 (quoting

 United States v. O’Brien, 560 U.S. 218, 225 (2010)).

                            2.    Discussion

¶9    Section 18-9-202 — the cruelty to animals statute — provides,

 in relevant part, as follows:




                                     4
            (1)(a) A person commits cruelty to animals if he
            or she knowingly, recklessly, or with criminal
            negligence overdrives, overloads, overworks,
            torments, deprives of necessary sustenance,
            unnecessarily or cruelly beats, allows to be
            housed in a manner that results in chronic or
            repeated serious physical harm, carries or
            confines in or upon any vehicles in a cruel or
            reckless manner, engages in a sexual act with
            an animal, or otherwise mistreats or neglects
            any animal, or causes or procures it to be
            done, or, having the charge or custody of any
            animal, fails to provide it with proper food,
            drink, or protection from the weather
            consistent with the species, breed, and type of
            animal involved, or abandons an animal.

            ....

            (2)(a) Except as otherwise provided in
            subsection (2)(b) of this section, cruelty to
            animals . . . is a class 1 misdemeanor.

            ....

            (2)(b)(I) A second or subsequent conviction
            under the provisions of paragraph (a) of
            subsection (1) of this section is a class 6
            felony.

¶ 10   While the cruelty to animals statute does not explicitly specify

  whether prior convictions are an element of the offense or a penalty

  enhancer, our statutory analysis leads us to the conclusion that the

  language and structure of the statute clearly signal the General




                                    5
  Assembly’s intent to designate prior convictions as penalty

  enhancers.

¶ 11   What persuades us the most is that the provision at issue is

  included in the subsection of the statute that enumerates penalties

  and sentencing provisions, as opposed to the subsection containing

  the substantive elements of the crime. Compare § 18-9-202(1)(a)-(c)

  (enumerating the elements of the offenses of cruelty to animals,

  aggravated cruelty to animals, and cruelty to a service animal), with

  § 18-9-202(2)(a)-(c) (outlining the sentencing and penalties

  associated with a cruelty to animals conviction).

¶ 12   In addition, the cruelty to animals statute does not require

  that the prior convictions be charged in the indictment or

  information.

¶ 13   Caswell argues the supreme court’s analysis and conclusion in

  Linnebur compel a different result. There, the court concluded that

  the language and structure of the statutes outlining the elements

  and penalties for felony and misdemeanor DUI clearly indicated the

  General Assembly’s intent to make prior DUI convictions elements

  of the offense of felony DUI. Linnebur, ¶¶ 22-24.




                                    6
¶ 14      In support of its conclusion, the Linnebur court specifically

  noted (1) the legislative history of constructive amendments to the

  DUI statute “suggest[ed] that the General Assembly intended prior

  convictions to be treated differently when the defendant is charged

  with a felony than when he is charged with a misdemeanor,” id. at

  ¶¶ 21-22; (2) the General Assembly included a provision that prior

  DUI and DWAI convictions must be charged in the indictment or

  information, id. at ¶ 22; (3) the statutory language escalating the

  penalty is in the same provision as the other elements of the

  substantive offense, rather than in the statutory provision setting

  forth penalties, id. at ¶ 23; and (4) the General Assembly provided

  “numerous additional protections . . . for defendants charged with

  felony DUI,” including a preliminary hearing, a trial by a

  twelve-person jury, and the right to a unanimous verdict, id. at

  ¶ 24.

¶ 15      And, while the court recognized that, “[i]n a vacuum, tradition

  would certainly weigh in favor of considering the fact of prior

  convictions to be a sentence enhancer,” the clear language and

  structure of the felony DUI statute compelled its conclusion that the

  prior convictions were elements of felony DUI. Id. at ¶¶ 26-27.


                                       7
¶ 16   Finally, the court contemplated the risk of unfairness and

  when to consider whether, under the Sixth Amendment, a jury

  must decide if the defendant had prior convictions:

             [T]here are good reasons to question the
             legitimacy of proving prior convictions only to a
             judge when the prescribed penalties (and
             attendant collateral consequences) for felony
             [driving under the influence (DUI)] are so
             significant. Ultimately though, subject to
             constitutional limitations, whether the fact of
             prior convictions constitutes an element of the
             offense or a sentence enhancer depends on
             legislative intent. As such, if we can glean a
             clear legislative intent in either direction, then
             we may leave aside the Sixth Amendment
             issue and simply resolve this case as a matter
             of statutory interpretation.

  Id. at ¶ 31.

¶ 17   In our view, the language and structure of the cruelty to

  animals statute are different than those of the DUI statutory

  scheme, compelling a different result. Unlike the structure of the

  felony DUI statute, the prior conviction language in the cruelty to

  animals statute appears in a different subsection from that setting

  forth the elements of the substantive offense. Compare § 18-9-

  202(1)-(2), with § 42-4-1301(1)(a), C.R.S. 2020. And, unlike the

  prior conviction penalty enhancer provisions of the DUI statutory



                                     8
  scheme, which omit the prior convictions required for felony DUI,

  the prior conviction provision in the animal cruelty statute is

  included in the subsection outlining penalty and sentencing

  provisions. See § 42-4-1307(5), (6), C.R.S. 2020. Also, unlike the

  felony DUI statute, the animal cruelty statute does not require prior

  convictions to be alleged in the indictment or information for a

  second or subsequent charge of cruelty to animals. Compare § 42-

  4-1301(1)(j), with § 18-9-202.

¶ 18   Moreover, we are unpersuaded that the Linnebur court’s

  analysis regarding tradition and fairness compel us to conclude

  that prior convictions are elements of the offense rather than

  penalty enhancers. First, while not dispositive, tradition “would

  certainly weigh in favor of considering the fact of prior convictions

  to be a [penalty] enhancer.” Linnebur, ¶ 26. Indeed, at least one

  division of this court has concluded that prior convictions under the

  cruelty to animals statute is a penalty enhancer. See People v.

  Harris, 2016 COA 159, ¶ 75; see also Linnebur, ¶ 43 (Márquez, J.,

  dissenting) (treating prior convictions as penalty enhancements

  “is . . . consistent with the legislature’s treatment of prior




                                      9
  convictions in other statutes, such as cruelty to animals and

  indecent exposure”) (citations omitted).

¶ 19   Second, because we conclude that the legislature clearly

  intended prior convictions to constitute penalty enhancers rather

  than a substantive element of the offense of cruelty to animals, “we

  may leave aside the Sixth Amendment issue and simply resolve this

  case as a matter of statutory interpretation.” Linnebur, ¶ 31; see

  also Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

¶ 20   Accordingly, we conclude that, because the statutory language

  indicates that the legislature clearly intended prior convictions

  under the animal cruelty statute to constitute a penalty

  enhancement, the prior convictions need not be found by a jury.

  See Apprendi, 530 U.S. at 490. Thus, we affirm Caswell’s felony

  conviction.

                       B.   For-Cause Challenges

¶ 21   Caswell argues the trial court erred by denying for-cause

  challenges to three potential jurors who she contends were biased

  — Juror J, Juror F, and Juror D. Although defense counsel

  exercised peremptory strikes to remove these three jurors, Caswell

  also argues that her constitutional right to an impartial jury was


                                    10
  violated because defense counsel was forced to exercise peremptory

  strikes that counsel may have used on other jurors because of the

  trial court’s error.

¶ 22   Assuming, without deciding, that Caswell is correct that Juror

  J, Juror F, and Juror D should have been removed for cause, we

  discern no reversible error. Vigil v. People, 2019 CO 105, ¶¶ 21, 25.

  Absent a showing of the trial court’s bad faith, a defendant’s right to

  an impartial jury is not adversely affected by an erroneous denial of

  his challenge for cause if that juror is otherwise removed — for

  example, by a peremptory challenge. Id.

¶ 23   None of these three prospective jurors sat on the jury, and we

  are not persuaded the trial court acted in bad faith in failing to

  dismiss them. Id. at ¶ 25. Indeed, the record reflects the trial court

  attempted to seat a fair and impartial jury as the court granted

  seven of Caswell’s challenges for cause. Id. at ¶ 21. Accordingly,

  we reject Caswell’s contentions regarding jury selection.

               C.    Admission of Evidence of Dead Animals

¶ 24   Caswell next argues the trial court erred in denying her motion

  to suppress evidence of dead animals, and subsequently erred by

  admitting the evidence at trial contrary to CRE 403 and CRE


                                    11
  404(b). Because any error in the introduction of this evidence at

  trial was harmless beyond a reasonable doubt, we discern no

  reversible error.

                          1.    Additional Facts

¶ 25   Caswell moved to suppress evidence of dead dogs buried on

  her property, arguing that the search warrant violated Caswell’s

  Fourth Amendment rights because it “contained no mention of dead

  animals and did not grant any authority to law enforcement officials

  to dig on the property.” See U.S. Const. amend. IV. The

  prosecution argued that evidence of the dead dogs was admissible

  because the affidavit supporting the warrant, which requested

  permission to seize animals “living, dead, born and unborn, above

  or below ground and any other that appear to be neglected or

  abused,” was curative pursuant to People v. Stanton, 924 P.2d 127

  (Colo. 1996). In Stanton, the supreme court held that a deficient

  warrant can be cured by an accompanying affidavit if (1) the

  warrant incorporates a curative affidavit by reference; (2) both

  documents are presented to the issuing magistrate or judge; and (3)

  the curative affidavit accompanies the warrant during the execution

  of the warrant. Id. at 132.


                                    12
¶ 26   Relying on Stanton, the trial court denied the motion to

  suppress, finding that the affidavit cured any deficiency in the

  warrant.

¶ 27   At trial, the People sought to admit the evidence of the dead

  dogs through the testimony of Officer Joseph Colpitts, who first

  came into contact with Caswell and the animals and submitted the

  affidavit in support of the search warrant. Caswell’s counsel

  objected, arguing that the evidence was irrelevant and unduly

  prejudicial under CRE 401, 402, and 403. The prosecutor argued

  the evidence was relevant to the “care that the Caswells had

  provided to the animals that they had on their property,” and that

  the evidence’s probative value substantially outweighed the

  prejudicial effect. The trial court agreed with the prosecutor, ruling

  that, although “the existence of [the dead] animal[s] . . . doesn’t

  prove anything,” the evidence was relevant “to the property there”

  and, affording the evidence its maximum probative value and

  minimum prejudicial effect, allowed the prosecutor to elicit the

  testimony.




                                     13
                            2.    Discussion

¶ 28   We review preserved errors of a constitutional dimension for

  constitutional harmless error. Hagos v. People, 2012 CO 63, ¶ 11.

  Under that standard, we will reverse unless the People establish

  any error was harmless beyond a reasonable doubt. Id.

¶ 29   Once again, assuming, without deciding, that the trial court

  improperly denied the motion to suppress, we conclude that the

  admission of the evidence was nevertheless harmless beyond a

  reasonable doubt. See People v. Bass, 155 P.3d 547, 551 (Colo.

  App. 2006).

¶ 30   In considering whether an error was constitutionally harmless,

  we “examine a number of factors, including the importance of the

  evidence to the prosecution’s case, the cumulative nature of the

  evidence, the presence or absence of corroborating or contradictory

  evidence on the material points of the evidence, and the overall

  strength of the prosecution’s case.” Id. (citing Blecha v. People, 962

  P.2d 931 (Colo. 1998)). While our review of the trial court’s rulings

  on the motion to suppress and the relevancy of the evidence is

  based only on the evidence presented at the suppression hearing




                                    14
  and trial, respectively, we consider the entire record in evaluating

  whether any error was harmless. People v. Singley, 2015 COA 78M.

¶ 31   Applying the relevant factors, we conclude the evidence of the

  dead dogs was harmless beyond a reasonable doubt for two

  reasons.

¶ 32   First, the properly admitted evidence of Caswell’s guilt was

  overwhelming. The court instructed the jury that to find Caswell

  guilty they had to find, beyond a reasonable doubt, that Caswell

  knowingly, recklessly, or with criminal negligence “failed to provide

  [the animal] with proper food, drink, or protection from the weather

  consistent with the species, breed, and type of animal involved.”

  See § 18-9-202(1)(a).

¶ 33   The jury heard testimony from multiple animal care

  investigators, a veterinarian, and Officer Colpitts:

       •     The dogs had no available food or drinking water.

       •     The dogs, mostly short-haired breeds, were kept in

             environments that smelled strongly of ammonia and were

             covered in trash and feces, and some of the dogs were

             exposed to wind and cold.




                                    15
       •       “Quite a few” dogs were underweight and/or had injuries

               that were “bloody and raw” and did not appear to have

               received any medical treatment.

       •       The cats were locked in a room that smelled strongly of

               ammonia with no water or access to food.

       •       The birds did not have clean water or food.

       •       The birds were kept in cages that contained a buildup of

               waste, in a room with little light or fresh air.

       •       The horses were all underweight, had access to only

               frozen water, and were given less than half of the food

               they required.

¶ 34   In addition, jurors saw body camera footage depicting this

  evidence. Likewise, the expert in animal investigations, treatment,

  and care who examined the property went through photographs of

  each of the forty-three animals one by one, stating the animals’

  condition.

¶ 35   Second, the evidence regarding the dead dogs was not

  important to the prosecution’s case, as each of the forty-three

  counts of cruelty to animals pertained to a specific, live animal

  recovered from the property and did not include the dead dogs.

                                       16
  And the testimony regarding the dead dogs constituted only a minor

  part of only Officer Colpitts’s testimony.2 The remaining witnesses,

  including a Pet Animal Care and Facilities inspector, an investigator

  with the Colorado Humane Society, and an expert in veterinarian

  medicine, did not testify about the dead dogs. Further, the

  prosecutor did not refer to the dead dogs during closing argument.

¶ 36   Accordingly, we discern no reversible error in denying

  Caswell’s motion to suppress or in admitting the evidence at trial.

  See Bass, 155 P.3d at 551.

                            III.   Conclusion

¶ 37   The judgment of conviction is affirmed.

       JUDGE HARRIS and JUDGE LIPINSKY concur.




  2 Officer Colpitts testified that he did not know when the dogs died
  or what caused their death, thereby further reducing the
  significance of the evidence with respect to the charges.

                                    17